Case 3:18-cv-01047-WHA Document 145 Filed 03/22/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel

 

To:

Date:

UNITED STATES DISTRICT CoURT

640 OCTAV|A, LLC
P]ainlijf
V

KARL-HE|NZ P|EPER et a|.

Defendant

The clerk of court and all parties of record

for the

Northern District of California

\/V\_/"_/V

APPEARANCE ()F COUNSEL

13

3:18-cv-01047-WHA

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

P|aintiff

03/22/2019

%W%~/

Atmrne_\' ’.s' signature

Robin A. Sheehan, 315933

Printed name and bar number

The Walston Law Group
Four Char|ton Court
San Francisco, CA 94‘|23

Add)'e.s's

rsheehan@Wa|ston|aw.com
E-lnail address

(415) 956-9200

Te/eplmne number

(415) 956-9205
FAX number

